
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10


REGISTRATION RIGHTS AGREEMENT


        THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is entered into as
of the 9th day of November, 2007, by and among ATS Corporation, a Delaware
corporation (the "Company"), and the other persons identified on the signature
page(s) hereof (collectively, the "Principal Stockholders" and, individually, a
"Principal Stockholder").

        WHEREAS, the Principal Stockholders are parties to an Agreement and Plan
of Merger and Reorganization by and among the Company, ATS NSS
Acquisition, Inc., Number Six Software, Inc. and the Principal Stockholders,
dated as of October 12, 2007 (the "Merger Agreement"); and

        WHEREAS, pursuant to the Merger Agreement, the Principal Stockholders
and the Company desire to enter into this Agreement to provide the Principal
Stockholders with certain rights relating to the registration of shares of the
Company's Common Stock issued to the Principal Stockholders pursuant to the
terms and conditions of the Merger Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    DEFINITIONS.    The following capitalized terms used herein have the
following meanings:

        "Agreement" means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

        "Commission" means the Securities and Exchange Commission, or any other
federal agency then administering the Securities Act or the Exchange Act.

        "Common Stock" means the common stock, par value $0.0001 per share, of
the Company.

        "Company" is defined in the preamble to this Agreement.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, all as
the same shall be in effect at the time.

        "Founding Investor Registration Rights Agreement" means that certain
Registration Rights Agreement dated as of October 19, 2005, as amended, by and
among the Company and the investors listed on the signature page thereto.

        "Garcia Registration Rights Agreement" means that certain Registration
Rights Agreement dated as of August 31, 2007 by and among the Company, the
Dennis J. Garcia Trust dtd 4/27/04 and the Lauren S. Garcia Trust dtd 4/27/04.

--------------------------------------------------------------------------------



        "Indemnified Party" is defined in Section 4.3.

        "Indemnifying Party" is defined in Section 4.3.

        "Lewis/Rumsey Registration Rights Agreement" means that certain
Registration Rights Agreement dated as of January 16, 2007 by and among the
Company, Delmar Lewis and Claude H. Rumsey, Jr.

        "Maximum Number of Shares" means such maximum dollar amount or maximum
number of shares as determined by the managing Underwriter(s) for an
underwritten offering that can be sold in such offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering.

        "Merger Agreement" is defined in the recitals to this Agreement.

        "Notices" is defined in Section 6.3.

        "Piggy-Back Registration" is defined in Section 2.1.

        "Principal Stockholders" is defined in the preamble to this Agreement.

        "Register," "registered" and "registration" mean a registration effected
by preparing and filing a registration statement or similar document in
compliance with the requirements of the Securities Act, and the applicable rules
and regulations promulgated thereunder, and such registration statement becoming
effective.

        "Registrable Securities" mean the shares of Common Stock owned or held
by the Principal Stockholders that were acquired under the Merger Agreement.
Registrable Securities include any warrants, shares of capital stock or other
securities of the Company issued as a dividend or other distribution with
respect to or in exchange for or in replacement of such shares of Common Stock.
As to any particular Registrable Securities, such securities shall cease to be
Registrable Securities when: (a) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration under the
Securities Act; (c) such securities shall have ceased to be outstanding, or
(d) the Registrable Securities are salable without restriction under Rule 144(k)
under the Securities Act.

        "Registration Statement" means a registration statement filed by the
Company with the Commission in compliance with the Securities Act and the rules
and regulations promulgated thereunder for a public offering and sale of Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).

        "RISI Registration Rights Agreement" means that certain Registration
Rights Agreement dated as of February 28, 2007 by and among the Company and
Valerie W. Perlowitz.

2

--------------------------------------------------------------------------------



        "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

        "Stockholder Indemnified Party" is defined in Section 4.1.

        "Underwriter" means a securities dealer who purchases any Registrable
Securities as principal in an underwritten offering and not as part of such
dealer's market-making activities.

2.    PIGGY-BACK REGISTRATION RIGHTS.

        2.1.    Piggy-Back Rights.    If, at any time on or after the first
anniversary of the date of this Agreement, the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for stockholders of the Company for their account (or by the
Company and by stockholders of the Company) other than a Registration Statement
(i) filed in connection with any employee stock option, or other benefit plan,
(ii) for an exchange offer or offering of securities solely to the Company's
existing stockholders, (iii) for an offering of debt that is convertible into
equity securities of the Company or (iv) for a dividend reinvestment plan, then
the Company shall (x) give written notice of such proposed filing to the holders
of Registrable Securities as soon as practicable but in no event less than
twenty (20) days before the anticipated filing date, which notice shall describe
the amount and type of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing Underwriter(s),
if any, of the offering, and (y) offer to the holders of Registrable Securities
in such notice the opportunity to register the sale of such number of shares of
Registrable Securities as such holders may request in writing within fifteen
(15) days following receipt of such notice (a "Piggy-Back Registration"). The
Company shall cause such Registrable Securities to be included in such
registration and shall use its best efforts to cause the managing Underwriter(s)
of a proposed underwritten offering to permit the Registrable Securities
requested to be included in a Piggy-Back Registration to be included on the same
terms and conditions as any similar securities of the Company and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. All holders of Registrable
Securities proposing to distribute their securities through a Piggy-Back
Registration that involves an Underwriter(s) shall enter into an underwriting
agreement in customary form with the Underwriter(s) selected for such Piggy-Back
Registration.

        2.2.    Reduction of Offering.    If the managing Underwriter(s) for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of shares of Common Stock which the Company desires to sell,
taken together with shares of Common Stock, if any, as to which registration has
been demanded pursuant to written contractual arrangements with persons other
than the holders of Registrable Securities hereunder, the Registrable Securities
as to which registration has been requested under this Section 2, and the shares
of Common Stock, if any, as to which registration has been requested pursuant to
the written contractual piggy-back registration rights of other stockholders of
the Company, exceeds the Maximum Number of Shares, then the Company shall
include in any such registration:

3

--------------------------------------------------------------------------------



        2.2.1    If the registration is undertaken for the Company's account:
(A) first, the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(B) second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the shares of Common Stock, if any, including
the Registrable Securities, as to which registration has been requested pursuant
to written contractual piggy-back registration rights of security holders (pro
rata in accordance with the number of shares of Common Stock which each such
person has actually requested to be included in such registration, regardless of
the number of shares of Common Stock with respect to which such persons have the
right to request such inclusion) that can be sold without exceeding the Maximum
Number of Shares; and

        2.2.2    If the registration is a "demand" registration undertaken at
the demand of persons other than the holders of Registrable Securities pursuant
to written contractual arrangements with such persons, (A) first, the shares of
Common Stock for the account of the demanding persons that can be sold without
exceeding the Maximum Number of Shares; (B) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (A),
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; (C) third, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A) and (B), the shares of Common Stock as to which
registration has been requested pursuant to written contractual piggy-back
registration rights under the Founding Investor Registration Rights Agreement
that can be sold without exceeding the Maximum Number of Shares; (D) fourth, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A), (B) and (C), the shares of Common Stock as to which
registration has been requested pursuant to written contractual piggy-back
registration rights under the Lewis/Rumsey Registration Rights Agreement that
can be sold without exceeding the Maximum Number of Shares; (E) fifth, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A), (B), (C) and (D), the shares of Common Stock as to which
registration has been requested pursuant to written contractual piggy-back
registration rights under the RISI Registration Rights Agreement that can be
sold without exceeding the Maximum Number of Shares; (F) sixth, to the extent
that the maximum number of Shares has not been reached under the foregoing
clauses (A), (B), (C), (D) and (E), the shares of Common Stock as to which
registration has been requested pursuant to written contractual piggyback
registration rights under the Garcia Registration Rights Agreement that can be
sold without exceeding the Maximum Number of Shares; (G) seventh, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (A), (B), (C), (D), (E) and (F), the Registrable Securities as to which
registration has been requested under this Section 2 (pro rata in accordance
with the number of shares of Registrable Securities held by each such holder)
that can be sold without exceeding the Maximum Number of Shares; and (H) eighth,
to the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A), (B),(C), (D), (E), (F) and (G), the shares of Common
Stock, if any, as to which registration has been requested pursuant to written
contractual piggy-back registration rights which other stockholders desire to
sell that can be sold without exceeding the Maximum Number of Shares.

        2.3.    Withdrawal.    Any holder of Registrable Securities may elect to
withdraw such holder's request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the

4

--------------------------------------------------------------------------------



Registration Statement. The Company may also elect to withdraw a registration
statement at any time prior to the effectiveness of the Registration Statement.
Notwithstanding any such withdrawal, the Company shall bear all costs and
expenses incurred by the holders of Registrable Securities in connection with
such Piggy-Back Registration as provided in Section 3.3.

3.    REGISTRATION PROCEDURES.

        3.1.    Filings; Information.    Whenever the Company is required to
effect the registration of any Registrable Securities pursuant to Section 2, the
Company shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, provided, however, that the Company
shall have the right to defer any Piggy-Back Registration for such period as may
be applicable to the contractual terms of deferment of any demand registration
to which such Piggy-Back Registration relates. In connection with any such
request:

        3.1.1.    Copies.    The Company shall, prior to filing a Registration
Statement or prospectus, or any amendment or supplement thereto, furnish without
charge to the holders of Registrable Securities included in such registration,
and such holders' legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the prospectus included in such Registration
Statement (including each preliminary prospectus), and such other documents as
the holders of Registrable Securities included in such registration or legal
counsel for any such holders may request in order to facilitate the disposition
of the Registrable Securities owned by such holders.

        3.1.2.    Amendments and Supplements.    The Company shall prepare and
file with the Commission such amendments, including post-effective amendments,
and supplements to such Registration Statement and the prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective and in compliance with the provisions of the Securities Act until all
Registrable Securities and other securities covered by such Registration
Statement have been disposed of in accordance with the intended method(s) of
distribution set forth in such Registration Statement (which period shall not
exceed the sum of one-hundred and eighty (180) days plus any period during which
any such disposition is interfered with by a suspension of sales required by the
Company pursuant to Section 3.2, any stop order or injunction of the Commission
or any governmental agency or court) or such securities have been withdrawn.

        3.1.3.    Notification.    After the filing of a Registration Statement,
the Company shall promptly, and in no event more than two (2) business days
after such filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two
(2) business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional

5

--------------------------------------------------------------------------------



information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to the holders of
Registrable Securities included in such Registration Statement any such
supplement or amendment; except that before filing with the Commission a
Registration Statement or prospectus or any amendment or supplement thereto,
including documents incorporated by reference, the Company shall furnish to the
holders of Registrable Securities included in such Registration Statement and to
the legal counsel for any such holders, copies of all such documents proposed to
be filed sufficiently in advance of filing to provide such holders and legal
counsel with a reasonable opportunity to review such documents and comment
thereon, and the Company shall not file any Registration Statement or prospectus
or amendment or supplement thereto, including documents incorporated by
reference, to which such holders or their legal counsel shall object.

        3.1.4.    State Securities Laws Compliance.    The Company shall use its
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or "blue sky" laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3.1.4 or subject itself to taxation in any such
jurisdiction.

        3.1.5.    Agreements for Disposition.    The Company shall enter into
customary agreements (including, if applicable, an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such registration statement. No holder of
Registrable Securities included in such registration statement shall be required
to make any representations or warranties in the underwriting agreement except
as reasonably requested by the Company and, if applicable, with respect to such
holder's organization, good standing, authority, title to Registrable
Securities, lack of conflict of such sale with such holder's material agreements
and organizational documents, and with respect to written information relating
to such holder that such holder has furnished in writing expressly for inclusion
in such Registration Statement. Holders of Registrable Securities shall agree to
such covenants and indemnification and contribution obligations for selling
stockholders as are customarily contained in agreements of that type. Further,
such holders shall cooperate fully in the preparation of the registration
statement and other documents relating to any offering in which they include
securities pursuant to Section 2

6

--------------------------------------------------------------------------------



hereof. Each holder shall also furnish to the Company such information regarding
itself, the Registrable Securities held by such holder, and the intended method
of disposition of such securities as shall be reasonably required to effect the
registration of the Registrable Securities.

        3.1.6.    Cooperation.    The principal executive officer of the
Company, the principal financial officer of the Company, the principal
accounting officer of the Company and all other officers and members of the
management of the Company shall cooperate fully in any offering of Registrable
Securities hereunder, which cooperation shall include, without limitation, the
preparation of the Registration Statement with respect to such offering and all
other offering materials and related documents, and participation in meetings
with Underwriters, attorneys, accountants and potential investors.

        3.1.7.    Records.    The Company shall make available for inspection by
the holders of Registrable Securities included in such Registration Statement,
any Underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, as shall be necessary to enable them to exercise
their due diligence responsibility, and cause the Company's officers, directors
and employees to supply all information requested by any of them in connection
with such Registration Statement.

        3.1.8.    Opinions and Comfort Letters.    The Company shall furnish to
each holder of Registrable Securities included in any Registration Statement
copies of (i) any opinion of counsel to the Company delivered to any Underwriter
and (ii) any comfort letter from the Company's independent public accountants
delivered to any Underwriter. In the event no legal opinion is delivered to any
Underwriter, the Company shall furnish to each holder of Registrable Securities
included in such Registration Statement, at any time that such holder elects to
use a prospectus, an opinion of counsel to the Company to the effect that the
Registration Statement containing such prospectus has been declared effective
and that no stop order is in effect.

        3.1.9.    Earnings Statement.    The Company shall comply with all
applicable rules and regulations of the Commission and the Securities Act and
make available to its stockholders, as soon as practicable, an earnings
statement covering a period of twelve (12) months, beginning within three
(3) months after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder.

        3.1.10.    Listing.    The Company shall use its best efforts to cause
all Registrable Securities included in any registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority of the Registrable Securities included in such
registration.

        3.2.    Obligation to Suspend Distribution.    Upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 3.1.3(iv), each holder of Registrable Securities included in any
registration shall immediately discontinue disposition of such Registrable
Securities pursuant to the Registration Statement covering such Registrable

7

--------------------------------------------------------------------------------



Securities until such holder receives the supplemented or amended prospectus
contemplated by Section 3.1.3(iv) and, if so directed by the Company, each such
holder will deliver to the Company all copies, other than permanent file copies
then in such holder's possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice.

        3.3.    Registration Expenses.    The Company shall bear all costs and
expenses incurred in connection with any Piggy-Back Registration pursuant to
Section 2.1 and all costs and expenses incurred in performing or complying with
its other obligations under this Agreement, whether or not the Registration
Statement becomes effective, including, without limitation; (i) all registration
and filing fees; (ii) fees and expenses of compliance with securities or "blue
sky" laws (including fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities); (iii) printing expenses;
(iv) the Company's internal expenses (including, without limitation, all
salaries and expenses of its officers and employees); (v) the fees and expenses
incurred in connection with the listing of the Registrable Securities as
required by Section 3.1.10; (vi) National Association of Securities
Dealers, Inc. fees; (vii) fees and disbursements of counsel for the Company and
fees and expenses for independent certified public accountants retained by the
Company (including the expenses or costs associated with the delivery of any
opinions or comfort letters requested pursuant to Section 3.1.8); (viii) the
fees and expenses of any special experts retained by the Company in connection
with such registration; and (ix) the fees and expenses of one legal counsel
selected by the holders of a majority-in-interest of the Registrable Securities
included in such registration. The Company shall have no obligation to pay any
underwriting discounts or selling commissions or transfer taxes, if any,
attributable to the Registrable Securities being sold by the holders thereof,
which underwriting discounts or selling commissions or transfer taxes, if any,
shall be borne by such holders. Additionally, in an underwritten offering, all
selling stockholders and the Company shall bear the expenses of the underwriter
pro rata in proportion to the respective amount of shares each is selling in
such offering.

        3.4.    Information.    The holders of Registrable Securities shall
provide such information as may reasonably be requested by the Company, or the
managing Underwriter, if any, in connection with the preparation of any
Registration Statement, including amendments and supplements thereto, in order
to effect the registration of any Registrable Securities under the Securities
Act pursuant to Section 2 and in connection with the Company's obligation to
comply with federal and applicable state securities laws.

4.    INDEMNIFICATION AND CONTRIBUTION.

        4.1.    Indemnification by the Company.    The Company agrees to
indemnify and hold harmless each Principal Stockholder and each other holder of
Registrable Securities, and each of their respective officers, employees,
affiliates, directors, partners, members and agents, and each person, if any,
who controls the Principal Stockholders and each other holder of Registrable
Securities (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) (each, a "Stockholder Indemnified Party"), from and against
any expenses, losses, judgments, claims, damages or liabilities, whether joint
or several, arising out of or based upon any untrue statement (or allegedly
untrue statement) of a material fact contained in any Registration Statement
under which the sale of such Registrable Securities was registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus

8

--------------------------------------------------------------------------------



contained in the Registration Statement, or any amendment or supplement to such
Registration Statement, or arising out of or based upon any omission (or alleged
omission) to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, or any violation by the Company of
the Securities Act or any rule or regulation promulgated thereunder applicable
to the Company and relating to action or inaction required of the Company in
connection with any such registration; and the Company shall promptly reimburse
the Stockholder Indemnified Party for any legal and any other expenses
reasonably incurred by such Stockholder Indemnified Party in connection with
investigating and defending any such expense, loss, judgment, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such expense, loss, claim, damage or
liability arises out of or is based upon any untrue statement or allegedly
untrue statement or omission or alleged omission made in such Registration
Statement, preliminary prospectus, final prospectus, or summary prospectus, or
any such amendment or supplement, in reliance upon and in conformity with
information furnished to the Company, in writing, by such selling holder
expressly for use therein. The Company also shall indemnify any Underwriter of
the Registrable Securities, their officers, affiliates, directors, partners,
members and agents and each person who controls such Underwriter on
substantially the same basis as that of the indemnification provided above in
this Section 4.1.

        4.2.    Indemnification by Holders of Registrable Securities.    Each
selling holder of Registrable Securities will, in the event that any
registration is being effected under the Securities Act pursuant to this
Agreement of any Registrable Securities held by such selling holder, indemnify
and hold harmless the Company, each of its directors and officers and each
underwriter (if any), and each other person, if any, who controls such selling
holder or such underwriter (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act), against any losses, claims, judgments,
damages or liabilities, whether joint or several, insofar as such losses,
claims, judgments, damages or liabilities (or actions in respect thereof) arise
out of or are based upon any untrue statement of a material fact contained in
any Registration Statement under which the sale of such Registrable Securities
was registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained in the Registration Statement, or any
amendment or supplement to the Registration Statement, or arise out of or are
based upon any omission to state a material fact required to be stated therein
or necessary to make the statement therein not misleading, if the statement or
omission was made in reliance upon and in conformity with information furnished
in writing to the Company by such selling holder expressly for use therein, and
shall reimburse the Company, its directors and officers, and each such
controlling person for any legal or other expenses reasonably incurred by any of
them in connection with investigation or defending any such loss, claim, damage,
liability or action. Each selling holder's indemnification obligations hereunder
shall be several and not joint and shall be limited to the amount of any net
proceeds (after payment of all underwriting fees, discounts, commissions and
taxes) actually received by such selling holder from the sale of Registrable
Securities which gave rise to such indemnification obligation.

        4.3.    Conduct of Indemnification Proceedings.    Promptly after
receipt by any person of any notice of any loss, claim, damage or liability or
any action in respect of which indemnity may be sought pursuant to Section 4.1
or 4.2, such person (the "Indemnified Party") shall, if a claim in respect
thereof is to be made against any other person for indemnification hereunder,

9

--------------------------------------------------------------------------------



notify such other person (the "Indemnifying Party") in writing of the loss,
claim, judgment, damage, liability or action; provided, however, that the
failure by the Indemnified Party to notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability which the Indemnifying Party
may have to such Indemnified Party hereunder, except and solely to the extent
the Indemnifying Party is actually prejudiced by such failure. If the
Indemnified Party is seeking indemnification with respect to any claim or action
brought against the Indemnified Party, then the Indemnifying Party shall be
entitled to participate in such claim or action, and, to the extent that it
wishes, jointly with all other Indemnifying Parties, to assume control of the
defense thereof with counsel reasonably satisfactory to the Indemnified Party.
After notice from the Indemnifying Party to the Indemnified Party of its
election to assume control of the defense of such claim or action, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof other than reasonable costs of investigation; provided,
however, that in any action in which both the Indemnified Party and the
Indemnifying Party are named as defendants, the Indemnified Party shall have the
right to employ separate counsel (but no more than one such separate counsel) to
represent the Indemnified Party and its controlling persons who may be subject
to liability arising out of any claim in respect of which indemnity may be
sought by the Indemnified Party against the Indemnifying Party, with the fees
and expenses of such counsel to be paid by such Indemnifying Party if, based
upon the written opinion of counsel of such Indemnified Party, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, consent to entry of judgment
or effect any settlement of any claim or pending or threatened proceeding in
respect of which the Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such judgment or settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding.

        4.4.    Contribution.    

        4.4.1.    If the indemnification provided for in the foregoing Sections
4.1, 4.2 and 4.3 is unavailable to any Indemnified Party in respect of any loss,
claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

        4.4.2.    The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 4.4 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
Section 4.4.1. The amount paid or payable by an Indemnified Party

10

--------------------------------------------------------------------------------



as a result of any loss, claim, damage, liability or action referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 4.4, no holder of
Registrable Securities shall be required to contribute any amount in excess of
the dollar amount of the net proceeds (after payment of all underwriting fees,
discounts, commissions and taxes) actually received by such holder from the sale
of Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

5.    UNDERWRITING AND DISTRIBUTION.

        5.1.    Rule 144.    The Company covenants that it shall file any
reports required to be filed by it under the Securities Act and the Exchange Act
and shall take such further action as the holders of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
holders to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the Commission.

6.    MISCELLANEOUS.

        6.1.    Other Registration Rights.    The Company represents and
warrants that no person, other than a holder of the Registrable Securities and
the parties to the Founding Investor Registration Rights Agreement, the
Lewis/Rumsey Registration Rights Agreement, the RISI Registration Rights
Agreement and the Garcia Registration Rights Agreement, has any right to require
the Company to register any shares of the Company's capital stock for sale or to
include shares of the Company's capital stock in any registration filed by the
Company for the sale of shares of capital stock for its own account or for the
account of any other person. After the date hereof, for so long as the Common
Stock issued to the Principal Stockholders on the date of this Agreement is not
saleable without restriction under Rule 144(k) under the Securities Act, the
Company shall not grant any person registration rights or similar rights that
are superior to those granted to the Principal Stockholders hereunder except in
connection with transactions involving the issuance of equity securities
primarily for cash proceeds.

        6.2.    Assignment: No Third Party Beneficiaries.    This Agreement and
the rights, duties and obligations of the Company hereunder may not be assigned
or delegated by the Company in whole or in part. This Agreement and the rights,
duties and obligations of the holders of Registrable Securities hereunder may be
freely assigned or delegated by such holder of Registrable Securities in
conjunction with and to the extent of any transfer of Registrable Securities by
any such holder. This Agreement and the provisions hereof shall be binding upon
and shall inure to the benefit of each of the parties and their respective
successors and the permitted assigns of the Stockholder or holder of Registrable
Securities or of any assignee of the Stockholder or holder of Registrable
Securities. This Agreement is not intended to confer any rights or benefits on
any persons that are not party hereto other than as expressly set forth in
Article 4 and this Section 6.2.

11

--------------------------------------------------------------------------------



        6.3.    Notices.    All notices, demands, requests, consents, approvals
or other communications (collectively, "Notices") required or permitted to be
given hereunder or which are given with respect to this Agreement shall be in
writing and shall be personally served, delivered by reputable air courier
service with charges prepaid, or transmitted by hand delivery or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by
facsimile, provided, that if such service or transmission is not on a business
day or is after normal business hours, then such notice shall be deemed given on
the next business day. Notice otherwise sent as provided herein shall be deemed
given on the next business day following timely delivery of such notice to a
reputable air courier service with an order for next-day delivery.

To the Company:

ATS Corporation
Attn: Dr. Edward H. Bersoff
Chief Executive Officer
7915 Jones Branch Road
McLean, Virginia 22102
Fax: (703) 903-0415

with a copy to (which shall not constitute notice):

Squire, Sanders & Dempsey L.L.P.
14th Floor
8000 Towers Crescent Drive
Tysons Corner, Virginia 22182-2700
Attention: James J. Maiwurm
Fax: (703) 720-7801

To the Principal Stockholders:

c/o Ralph Alexander
1593 Spring Hill Road
Suite 220
Vienna, Virginia 22182
Fax: (703) 516-2881

with a copy to (which shall not constitute notice):

Wilmer Cutler Pickering Hale and Dorr LLP
1875 Pennsylvania Avenue, NW
Washington, D.C. 20006
Attention: Gregory J. Ewald
Fax: (202) 663-6363

12

--------------------------------------------------------------------------------





        6.4.    Severability.    This Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

        6.5.    Counterparts.    This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.

        6.6.    Entire Agreement.    This Agreement (including all agreements
entered into pursuant hereto and all certificates and instruments delivered
pursuant hereto and thereto) constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.

        6.7.    Modifications and Amendments.    No amendment modification or
termination of this Agreement shall be binding upon any party unless executed in
writing by such party.

        6.8.    Titles and Headings.    Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.

        6.9.    Waivers and Extensions.    Any party to this Agreement may waive
any right, breach or default which such party has the right to waive, provided
that such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

        6.10.    Remedies Cumulative.    In the event that the Company fails to
observe or perform any covenant or agreement to be observed or performed under
this Agreement, the Principal Stockholders or any other holder of Registrable
Securities may proceed to protect and enforce their rights by suit in equity or
action at law, whether for specific performance of any term contained in this
Agreement or for an injunction against the breach of any such term or in aid of
the exercise of any power granted in this Agreement or to enforce any other
legal or equitable right, or to take any one or more of such actions, without
being required to post a bond. None of the rights, powers or remedies conferred
under this Agreement shall be mutually exclusive, and each such right, power or
remedy shall be cumulative and in addition to any other right, power or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute or otherwise.

        6.11.    Governing Law.    This Agreement shall be governed by,
interpreted under, and construed in accordance with the internal laws of the
State of Delaware applicable to agreements

13

--------------------------------------------------------------------------------



made and to be performed within the State of Delaware, without giving effect to
any choice-of-law provisions thereof that would compel the application of the
substantive laws of any other jurisdiction.

        6.12.    Waiver of Trial by Jury.    Each party hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of any Stockholder in the negotiation,
administration, performance or enforcement hereof.

[Signatures Follow]

14

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be executed and delivered by their duly authorized representatives
as of the date first written above.

    ATS CORPORATION
 
 
By:
/s/ Edward H. Bersoff

--------------------------------------------------------------------------------

    Name: Dr. Edward H. Bersoff     Title: Chief Executive Officer
 
 
PRINCIPAL STOCKHOLDERS:
 
 
Blue Water Venture Fund III, LLC     By:  Blue Water Capital III, L.L.C.,
Managing Member
 
 
By:
/s/ Henry D. Barrett, Jr.

--------------------------------------------------------------------------------

    Name: Henry D. Barrett, Jr.     Title: Managing Director
 
 
Bakke Enterprises, L.L.C.
 
 
By:
/s/ Dennis W. Bakke

--------------------------------------------------------------------------------

    Name: Dennis W. Bakke     Title:        

--------------------------------------------------------------------------------


 
 
Estate of Brian Lyons
 
 
By:
/s/ Tamara Lyons

--------------------------------------------------------------------------------

    Name: Tamara Lyons     Title: Personal Representative
 
 
/s/ Ralph Alexander

--------------------------------------------------------------------------------

    Name: Ralph Alexander
 
 
/s/ Dennis Leggett

--------------------------------------------------------------------------------

    Name: Dennis Leggett

15

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.10



REGISTRATION RIGHTS AGREEMENT
